Title: From George Washington to Brigadier General William Maxwell, 1 November 1779
From: Washington, George
To: Maxwell, William


        
          Sir
          Head Quarters West point 1st Novr 1779
        
        I was yesterday favd with yours of the 30th by Capt. Wool acquainting me with your being upon the upper Road, which is rather unlucky as it has disconcerted me in many respects—I yesterday wrote to General Sullivan to detach your Brigade to Westfeild to cover the forage in that quarter. Should the troops not have marched from Warwick towards sufferans when this reaches you—you will be pleased to observe the follo⟨w⟩ing directions—March with your own B⟨ri⟩gade to Westfeild—order the Regiment late Aldens—and the Rifle Corps under the command of Major Parr to this place by the rout of New Windsor—and halt all the remainder of the troops at Warwick, till further orders. But should you have passed Warwick, you are to cont⟨i⟩nue the march to sufferans filing off with your own Brigade to Westfeild at the most convenient place.
        The cover of the forage under the Mountain is to be the principal object of your attention, for which purpose, and as circumstances may require your moving again from thence at a moments warning, you will keep your Officers and Men together, and all things in the most perfect readiness. If the Scotch-plains, or any position thereabouts will afford a better, & more general cover to the forage than West-field, you may make choice of it—The forage Master in that part of the Country will be able to give you the necessary information of the places where it principally lays—the State Regiment will (I presume) continue

at their present posts; I would not therefore have any part of your Brigade moved down to Elizabeth Town or those places but Posted in such a manner as best to answer the purposes above mentioned.
        Wherever this may meet you I would wish you to halt the Troops, & inform me immediately of it—provided they can be tolerably well supplied with forage—Yr own Brigade—Aldens Regt & the rifle Corps will proceed as before directed.
      